DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Response After Final filed 02/18/2022. 
The status of the Claims is as follows:
Claims 1, 9-20, 23, and 31-39 have been cancelled;
Claims 2-8, 21-22, and 24-30 are pending and have been examined. 

Allowable Subject Matter
Claims 2-8 21, 22, 24-30 are allowed.
The following is an examiner’s statement of reasons for allowance:

Upon further examination of the art of record, it has been decided that the art considered as a
whole, alone or in combination, neither anticipated nor renders obvious the claimed heating
element comprising a heating grid and including the limitations recited in Claim 2.

Upon further examination of the art of record, it has been decided that the art considered as a
whole, alone or in combination, neither anticipated nor renders obvious the claimed heating
element comprising a pressure-applying element configured to deform in shape to stimulate tissue and including limitations recited in Claim 4.

While Shelton discloses an active element (RF electrodes 6048) and also discloses that the RF
electrodes are kept at a low energy, to avoid “coagulation, sealing, welding or cautery” which are all effects resulting from thermal energy, Shelton does not expressly teach the active element comprises a heating element and the stimulus comprises thermal energy.

Stone teaches an active element (RF electrodes 604, 608, and 610) comprises a heating element (par 19) and the stimulus comprises thermal energy providing a measurement of change in temperature of tissue for the purposes of providing the proper therapeutic dose of medicament, (par 13-24; 150, 194)

Shelton teaches the active element (RF electrodes 6048) comprises a pressure-applying element and the stimulus comprises pressure, (par 283)

Thus, it is Examiner’s opinion that it would not have been obvious to one having ordinary skill in
the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's
invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment
of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.
Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944. The examiner can normally be reached 4 pm - 11:59 pm Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731